Per Curiam.

Here was evidence sufficient to charge all the three defendants with a joint trespass. They were all together in the waggon, ard each had his due shore of interest in the horses and waggon. Ely owned the waggon, and was not in the light of a mere passenger. The case of Davey v. Chamberlain (4 Esp. N. P. 229.) applies. It does not appear that Ely dissented, at the time, from the violent manner of driving the team, nor at the time of the accident; and when seen, shortly after, at the tavern, he acted as one of the party, jointly concerned in the act, for they were all in high spirits, and he expressed no dissent, or even regret.
Motion denied.